The following opinion was filed February 5, 1929:
Owen, J.
Mr. Chief Justice Vinje did not participate in this case. The Justices participating are equally divided. Mr. Justice Eschweiler, Mr. Justice Doerfler, and Mr. Justice Crownhart are of the opinion that the judgment should be reversed. Mr. Justice Rosenberry, Mr. Justice Stevens, and the writer are of the opinion that it should be affirmed. Under the established rule, this results in an af-firmance of the judgment.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, with $25 costs, on April 2, 1929.